Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gaspare Randazzo on September 7, 2022.
The application has been amended as follows: 
Claim 12, at line 1, delete “11” and replace it with “10”
Response to Amendment
In response to the Office Action mailed on May 23, 2022, the applicant has submitted an amendment filed on August 23, 2022; amending claims 1 and 14; cancelling claim 11; and arguing to traverse the 35 U.S.C 102(a)(1) or 103 rejection of independent claims 1 and 14 in view of the amendment. 
Response to Arguments
Applicant’s arguments, see pages 10-12, filed on August 23, 2022, with respect to independent claims 1 and 14 have been fully considered and are persuasive.  The 35 U.S.C.  102/103 rejection of independent claims 1 and 14 has been withdrawn. 

Reasons for Allowance
Claims 1-10 and 12-25 are allowed. The claims will be renumbered as 1-24
The following is an examiner’s statement of reasons for allowance: the closest prior art of Okumura, et al. either alone or in combination with Nakano, et al. fail to disclose or fairly suggest wherein the converter includes a reservoir selector for selecting a particular random laser, from among the plurality of instances of the random laser, that is to be used to emit the non-linear optical signal to be converted to the output signal. It is for this reason and in combination with all of the other elements of the claims, that claims 1-10 and 12-25 are allowable over the prior art of Okumura, et al. and Nakano, et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665